Case 1:18-cr-00834-PAE Document 388-8 Filed 12/11/19 Page 1 of 10

CHARLES L. WATTLEY

November 11, 2019

Hon. Paul A. Engelmayer
Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

Re: Daniel Hernandez
Dear Judge Engelmayer:

lam writing this letter in support of Mr. Daniel Hernandez upon his upcoming
sentencing. In the short time that | have known Mr. Hernandez, he has demonstrated a
great desire to be a credit himself, his family and to authorities. It would be disastrous for
him to be unable to show what he has learned through his experiences, consequently, it
may lead others to follow his lead in the matter of what is right and what is wrong. Itis
critical for society to see a transformation and lessons learned.

As everyone knows America believes in a comeback and he wants to be a part of
that story.

Sincerely and respectfully,

Ge Ub

Mr. Charles L. Wattley
Case 1:18-cr-00834-PAE Document 388-8 Filed 12/11/19 Page 2 of 10

Jose M. Miranda

4524 Brown St. Apt 5,
Union City, NJ 07087

201-681-1686

Refi MR. DANIEL HERNANDEZ

To Whom It May Concern:

October 3, 2018

I Jose M. Miranda am writing this statement for DANIEL HERNANDEZ.

I being men, of legal age and a Legal authorized to Residing in United Stated of Ametica,

currently reside at the address stated above,

Whit this letter I state and talk about my friend Daniel Hernandez who is American Citizen and

him living in Brooklyn NY.

I state that I meet him since around one year, we meet in Roosevelt School. He helps to other

people with erosional and medical problems.

I have one child of seven years old he is a cancer patient and Mr. Hernandez help us to assist

and understand the process.

He is a very good person, very friendly and I know that he never has problems with anybody.

If you have any questions regarding the character of Sr. Hernandez please do not hesitate to

contact me.

Sincerely,

José Miranda

Sworn and Subscribed
_ Before me this

OSday of IO o91B_

 

 

 

Commission Expires: 03 / 30 / 2520

ID. No. 2394631

 

 

 

 
Case 1:18-cr-00834-PAE Document 388-8 Filed 12/11/19 Page 3 of 10

Honorable Paul Englemayer October 11, 2019
United States District Court Judge

Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Your Honor,

I hope this email finds your honor well. It is with great humility and sadness that | writing you
this letter. My name is Elis Pacheco son of Johnny Pacheco, the Latin musician who has been
recognized as the founding father of Salsa Music, a multiple Grammy Award Winner, who was
awarded the Bobby Capé Lifetime Achievement Award, by New York Governor, George
Pataki. We have a foundation called The Johnny Pacheco Scholarship Fund to help musically
inclined students get into college. It is my understanding that in the ensuing days you will be
making a ruling on the sentence of Daniel Hernandez. I relish this opportunity to give your honor
from my perspective, a better understanding of who actually stands before the court.

The Pacheco family is amongst many families with charities who’ve had the opportunity to know
Daniel well and become very friendly to the point where he looks up to myself as an uncle. We
met Daniel in 2016, when he asked for guidance on building his brand and creating relationships
in the community where he can give back, specifically to kids in his neighborhood where he grew
up. Like his 6ix9ine brand, Daniel is hands-on and likes to forge a one on one connection with
people. Knowing Daniel’s circumstances with his initial charge with a minor, we suggested
aligning himself with local reputable charities and making a difference which he did. He’s
actually a Bronze sponsor for the ten-year gala of a charity we support called The Cristian Rivera
Foundation. While filing a video in our native country, Dominican Republic, Daniel went to
poorest town, and blessed the community.

Daniel has a zest for life and a passion that could never be deterred. That unwavering belief in
himself and tenacity has led Daniel to be a very successful rapper. Daniel’s personality is
infectious and he’s loyal to his core, which I believe is a large part of the current case that stands
before the court.

I’ve spoken to Daniel at great lengths to distance himself from those elements that aren’t
conducive to evolving as a person and an artist. The all to heard about “Peer Pressure” is truly
toxic and have both been parts of his current issue. Those unsavory characters have all been
replaced with mature spiritual mentors whom the court will know and respect. We are hopeful
that your honor will give Mr. Hernandez time served so these mentors the ability to continue
keeping Danny on his trajectory to be a role model the court expects.

Respectfully yours,

Elis Pacheco

 
Case 1:18-cr-00834-PAE Document 388-8 Filed 12/11/19 Page 4 of 10

December 9, 2019

Hon. Paul A. Engelmayer
District Judge

Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

Hon. Paul A. Englemayer,

My name is Raymond R. Ruiz, formerly of Rapid Realty and currently of Level Up Realty NYC in

Brooklyn, NY. |am a Real Estate Broker and Franchise Area Developer actively operating in
New York for 14 years. Throughout my career, | have been presented with many honors that

speak for my work and reputation. Among these awards are: Brooklyn’s 40 under 40, The
Rising Star Award, and The Humanitarian Award. | received a special award by the Bronx
Borough President, Ruben Diaz, for One of the Most Influential Latinos of NYC and other
recognitions by The Brooklyn Borough President Eric L. Adams and former Borough President
Marty Markowitz. | am currently a contributor to the Brooklyn Chamber of Commerce. | have
been featured in Top Agent Magazine, The Real Deal Magazine, and Franchise Times
Magazine, as well as invited as an honorary guest and motivational speaker to High Schools,
colleges, and group homes for adolescents. | consider myself an active member of New York

City and | care deeply for our community.

Upon first meeting Daniel Hernandez (a.k.a. Tekashi 6ix9ine), | was reluctant to establish an
association with him based on the portrayal of his character in the media. Instantly, | learned
that much of his public persona and image was for entertainment value and not his true
character. It is clear and evident that he is a genuine, heartfelt, and caring young man. | met
Danny, at the beginning of 2018, and our relationship was born through Real Estate, after |
found him an apartment in Brooklyn. Originally Mr. Hernandez intended to live outside of
Brooklyn, but he requested a property that would be close to his elderly mother since he
assumed full responsibility of her and his family. He expressed relentless concern when his
mother was confronted by thugs and when he was robbed at gunpoint. His mother was hellbent
on staying in Brooklyn despite being a target for violence. Since then, | found 3 homes for his
mom, brother and Danny respectively, as he requested. He has asked for my assistance with
other matters and entrusted me with information about his life. What started as a business

relationship quickly grew into a tight bond and friendship.
Case 1:18-cr-00834-PAE Document 388-8 Filed 12/11/19 Page 5 of 10

As an active caregiver for his mother, brother and daughter, Danny shows gratitude for being in
a position to help and always seeks to put others first before himself. Through my observation,
he has assumed a similar responsibility in many communities. After seeing poverty on the news
in Chicago, he quickly jumped on a flight and eagerly gave food, water, and money to the
homeless there. | witnessed him go to Mexico and not only give money to his mom and family,
but also provided funds at a school for the entire year to help children with supplies. There are

countless acts like these unnoticed because of Mr. Hernandez’ public persona.

There are many acts in good faith that have been caught on camera and televised, but | have
witnessed Mr. Hernandez off camera when no one was watching, and his generosity and good
spirit are immeasurable. From the time | witnessed him give money to a local Brooklyn soccer
team for uniforms, to the Made in America concert held by Jay Z, where he anxiously rushed
right after to meet a little boy in Union, New Jersey who was dying of cancer; Danny’s love for
people and the community is indisputable. Crying in disbelief, he gave the sick boy his first
diamond ring that was embellished with a rainbow. He had obtained this symbolic ring after
reaching stardom and gave it to this suffering boy as a token to remember him by. Danny also
gave the little boy’s family $40,000 to assist them with their expenses.Danny does not just bring
aid and comfort to families in times of need, but also creates opportunities for those who need it
most. All who work for him have shown immense gratitude for his generosity, thoughtfulness,

and loyalty. | am gratified to have witnessed such tremendous deeds.

Although | have reached a great level of success, | recall when | was 24 years of age, and
turned my life around after finding a career in real estate. | was fortunate to have a vital
mentorship by multi millionaire and author of “Heart of the Deal”, Anthony Lolli, who introduced
me, not only to a new career, but a new way of life. | too, was young and surrounded by many
trials, but in defiance of these hardships, | used my success to create opportunities for others.
Through assisting many in owning their own business or providing day to day guidance and
support, | later served as someone’s mentor. It is my belief that Mr. Hernandez serves the same
example, as a young man who came from tough times and a rough place, but works on himself

amidst his trials and triumphs, all while continuing to help others along the way.
Case 1:18-cr-00834-PAE Document 388-8 Filed 12/11/19 Page 6 of 10

| have seen the many changes Mr. Hernandez has made firsthand. Encircling his personal
growth, he has provided more security for himself and his family, and has consciously removed
himself from unproductive and negative associations. Breakthrough and evolution cannot
happen overnight. | trust that “progress over perfection” will be the road to his development. The
idea of Danny serving time in prison disquiets me, and it would be an injustice and a deficit to so
many communities. | am compelled to mention that his artistic career further brings joy and
entertainment to his faithful fans and many all around the world. With the right mentorship and
positive affiliations, Daniel Hernandez can continue to use his status, wealth, and enormous

heart to serve a greater purpose and inspire others the way he has inspired me.

lf you have any questions, please do not hesitate to contact me.

Sincerely,

Raymond R. Ruiz
Case 1:18-cr-00834-PAE Document 388-8 Filed 12/11/19 Page 7 of 10

Martha O’Connell
42 East 22" Street
Bayonne, NJ 07002

201-707-5157

October 15, 2018

To Whom It May Concern:

My name is Martha O’Connell, and | currently serve as the Principal of a large
elementary school in an Urban District. | am in my g"? year as Principal, and my 29% year in
Public Education. | have also had the opportunity to volunteer with many different
organizations involving teenagers and young adults. During the course of my career, | have had

the opportunity to interact with thousands of people of all ages. | feel my experiences have led
me to be an excellent judge of character.

| recently had the opportunity to meet Daniel Hernandez after months of hearing about
him in the Media, from a mutual friend and of course from the students in school. | believe the
expression, “Don’t judge a book by its cover” is very fitting for Mr. Hernandez.

A kindergarten student in my school has been battling brain cancer for most of the last
school year. He was anxious to return this September and for most of the summer that was the
plan. | received a terrible phone call late August that not only had the cancer spread, there was
nothing to be done except wait.

Franklin, along with his siblings was a fan of Mr. Hernandez (Tekashi 69) and his music.
With a few phone calls, a visit was set up through our mutual friend. Mr. Hernandez selected a
date and promised he would be there. He arrived on time, driving up from Philadelphia, and
spent hours sitting on the hospital bed of this child, talking to him and his siblings, playing video
games and at one point in the evening, singing and dancing with the kids. He even insisted to
his manager that only the clean versions of his music be played. At no time during the three
hours Mr. Hernandez spent with the family did he do anything except focus on the child. At the
end of the evening, we realized that he had to travel back to Philadelphia to perform. He put a
lot of time and effort into a child he didn’t know.

There was a period in the evening that Daniel started to question why nothing further
could be done. He became visibly emotional and asked to have some privacy with the parents.
He asked his manager to call his mom, at which time he made sure it was ok with the parents to
pray together with the family. At the end of the prayer, he stayed alone with the parents and
spoke quietly to them for some time. It was later in the evening, after he was gone, ! learned
that he had paid the rent for a year so they could focus on their child.
Case 1:18-cr-00834-PAE Document 388-8 Filed 12/11/19 Page 8 of 10

During the course of this visit, there was no media, no press and no photography other
than the photos the family took. This was not an event to garner publicity, but rather to grant
the wish of a terminal child.

At the end of the evening, Mr. Hernandez and his team assured us that Franklin would
not be forgotten and asked us to keep them apprised of his status. He further surprised all of
us by posting a single picture and the story of his visit on his social media page. He attached the
Go-Fund-Me page as well. These are things he did without anyone asking him to.

Had | not had the opportunity to spend time in his company, | would never have known
him to be the caring, sensitive and compassionate young man | truly believe him to be. Being
young with money would be difficult for most people. Add to it the fame, it is difficult to be
focused and disciplined. With the right mentoring and support, which | believe Daniel craves, |
am confident Mr. Hernandez will have a bright productive future.

Sincerely,

Martha O’Connell
Case 1:18-cr-00834-PAE Document 388-8 Filed 12/11/19 Page 9 of 10

ae CRISTIAN RIVERA FOUNDATION

rut STEA RHE

d YS SS aed oy a | = lial bT

cristianriverafoundation.org

 

Honorable Felicia Mennin October 15" 2018
United States District Court Judge

New York State Supreme Court

111 Centre Street

New York, NY 10013

Honorable Judge Felicia Mennin,

My name is John Rivera, the founder of The Cristian Rivera Foundation, the countries most
influential children’s brain cancer non-profit organization. The Cristian Rivera Foundation was
founded over 10 years ago to raise awareness and support clinical research for a very rare form
of brain cancer called Diffused Intrinsic Pontine Glioma, also know as D.I.P.G.

D.LP.G is a rare form of brain cancer that starts at a very early age and metastasizes and
consumes the entire body of children within months. The average life expectancy after being
diagnosed with D.I.P.G is between 3 to 12 months.

When my son Cristian was diagnosed with D.I.P.G., I was lost. I had nowhere to turn for
information on this disease. After my son’s passing I made a vow to help families that are
impacted by this terrible disease. I created The Cristian Rivera Foundation and aligned myself
with the worlds leading pediatric brain tumor specialist, Dr. Mark Souweidane of Weill-Cornell
Medical Center.

The Cristian Rivera Foundation is comprised of volunteers, people who truly care about saving
the lives of children by raising awareness, donating time to assist and raising money to support
the innovative clinical trials being performed by Dr. Mark Souweidane at Weill-Cornell Medical
Center.

I came to know Daniel Hernandez when he made a significant monetary contribution to our
foundation last November and has been a supporter of our work for the last 11 months. Daniel
also offered to appear as a guest at our 10" Annual Gala on November 14", 2018. Since coming
to know Daniel, I have watched his acts of kindness and humanity. Some of those acts are
posted on social media but there are so many others that go without media coverage or
documentation.

I’m writing this letter on Daniel’s behalf to appeal to you for leniency when considering Daniel’s
sentence. Daniel is a good person who is always there to help others in need. He understands
what it feels like to not have money, to not have the ability to support his family and has used his
status to help those who have experienced a similar journey.

I know Daniel is deeply remorseful for his actions, he knows that he made a monumental
mistake. I also know he will live with regret for his actions well past the time this incident is
closed in the eyes of the law,
Case 1:18-cr-00834-PAE Document 388-8 Filed 12/11/19 Page 10 of 10

= lade RIVERA FOUNDATION

a NM Shae pm

eas — a | bao" sala | ae | Va Sr

cristianriverafoundation.org

 

My board members are comprised of successful people in the entertainment sector. They have
taken an interest in Daniel, not for his music, but for whom he is as a person. They are willing to
help Daniel grow personally and professionally and mentor him so he can make valuable
contributions to entertainment and to the world.

I hope that you consider my letter when considering sentencing, as I’m confident that Daniel will
not find himself on the wrong side of the law once this case is finally completed.

If you have any questions or require additional information, please feel free to contact me at The
Cristian Rivera Foundation corporate office at 201-366-4069 or my mobile phone at 917-856-
0886. I can also be reached via email at JGR@CristianRiveraFoundation.org.

Respectfully yours,

John Rivera
Founder & CEO
The Cristian Rivera Foundation

Cristian Rivera Foundation
1452 River Rd
Edgewater, NJ 07020
cristianriverafoundation.orgq
Office #: (201) 366-4069
